Title: To Thomas Jefferson from John Adlum, 14 March 1823
From: Adlum, John
To: Jefferson, Thomas


Dear Sir
Vineyard near George-Town D.C.
March 14th 1823
I send for your acceptance through the Post office a bottle of wine made last September, from a grape I call Tokay, A German Priest who saw the grapes ripe said they were the true Tokay, such as he had seen growing in Hungary, I have no doubt but that these grapes are like them, but I have a strong suspicion that they are native—I found them at Clarksburg in Montgomery County at a Mrs Scholls, and she does not know where they came from—Mr Scholl in his life time called them the Catawba-grape—This wine is made without brandy but there was twenty five lbs of Sugar to the barrel—This was the first year of the vines bearing, but I have no doubt that in two years more no sugar will be required—In a few days I will send you a bottle of my Burgundy also made last September—And I send a small book on the cultivation of the vine and making wine—After you have received both bottles of wine, I will thank you for your opinion of them—These wines are rather green yet, they would be much dryer two years hence—I am Dear Sir Very Respectfully yours &cJohn AdlumP.S. If you wish to have any grape cuttings I will send you some of the Tokay and others—The Tokay is the most abundant bearer of any grape I am acquainted withJ. A—